COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Frank
Argued at Chesapeake, Virginia


GLEN HINES, S/K/A
 GLEN M. HINES
                                           MEMORANDUM OPINION * BY
v.   Record No. 3049-99-1                   JUDGE LARRY G. ELDER
                                              NOVEMBER 28, 2000
COMMONWEALTH OF VIRGINIA


       FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                    A. Bonwill Shockley, Judge

          Fabio Crichigno, Assistant Public Defender
          (Office of the Public Defender, on brief),
          for appellant.

          Eugene Murphy, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     Glen M. Hines (appellant) was convicted in a bench trial

for grand larceny in violation of Code § 18.2-95.     On appeal, he

contends the circumstantial evidence was insufficient to prove

he was the criminal agent.   We hold that the circumstantial

evidence, viewed in the light most favorable to the

Commonwealth, excluded all reasonable hypotheses of appellant's

innocence, and we affirm his conviction.

     We examine the evidence in the light most favorable to the

Commonwealth, granting to it all reasonable inferences fairly


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
deducible therefrom.    See Martin v. Commonwealth, 4 Va. App.

438, 443, 358 S.E.2d 415, 418 (1987).    The credibility of a

witness, the weight accorded the testimony, and the inferences

to be drawn from proven facts are matters solely for the fact

finder's determination.     See Long v. Commonwealth, 8 Va. App.

194, 199, 379 S.E.2d 473, 476 (1989).    The fact finder is not

required to believe all aspects of a witness' testimony; it may

accept some parts as believable and reject other parts as

implausible.    See Pugliese v. Commonwealth, 16 Va. App. 82, 92,

428 S.E.2d 16, 24 (1993).

     "Circumstantial evidence is as competent and is entitled to

as much weight as direct evidence, provided it is sufficiently

convincing to exclude every reasonable hypothesis except that of

guilt."   Coleman v. Commonwealth, 226 Va. 31, 53, 307 S.E.2d

864, 876 (1983).   "[T]he Commonwealth need only exclude

reasonable hypotheses of innocence that flow from the evidence,

not those that spring from the imagination of the defendant."

Hamilton v. Commonwealth, 16 Va. App. 751, 755, 433 S.E.2d 27,

29 (1993).    Where "[t]he circumstances of motive, time, place,

means, and conduct . . . all concur to form an unbroken chain

which links the defendant to the crime beyond a reasonable

doubt," the circumstantial evidence is sufficient to support the

conviction.    Bishop v. Commonwealth, 227 Va. 164, 169, 313

S.E.2d 390, 393 (1984).



                                  -2-
        Here, the evidence, viewed in the light most favorable to

the Commonwealth, supported the trial court's finding that

appellant was the only person who could have taken the VCR,

Nintendo and game cartridge from Shelton Morton's bedroom.      If

the court credited Aaron Padin's testimony, which it was

entitled to do, these items were missing only minutes after

Padin had been using them and disappeared during the span of

only a few minutes, during which time appellant was alone in

Morton's house.    Padin testified that this period of time,

although brief, was long enough for appellant to have unplugged

the items taken.

        During the time appellant was alone inside the house,

appellant's companion engaged Padin in conversation and sat such

that he blocked Padin's view of the front of the house with his

body.    Although appellant was not carrying anything in his hands

when he left the house, he brushed past Padin in the doorway and

left in a hurry without even making eye contact with him.

Appellant told Padin he would "be right back," but Padin heard

appellant's car leave about thirty seconds later, and appellant

did not return.

        Shortly thereafter, Morton returned home and discovered

that a window located in the front of the house and ordinarily

kept locked was open.    The window was partially obscured by

bushes.    Also open was the back door to the house.   Although no

one saw appellant leave Morton's house with the missing items,

                                  -3-
appellant had the opportunity to place the items outside the

house either through the open window, where they would have been

obscured by the bushes, or through the back door, which was not

visible from the front of the house.   He also had the

opportunity to retrieve the items during the period after Padin

re-entered the home but before appellant departed in his

automobile.   Other evidence established that appellant had a

crack "problem" during this period of time and that he had taken

money from his own girlfriend only a few days before Morton's

VCR and Sarah Miller's Nintendo and game cartridge disappeared.

     In light of this evidence, "[t]he circumstances of motive,

time, place, means, and conduct . . . all concur[red] to form an

unbroken chain" linking appellant to the larceny of the VCR,

Nintendo and game cartridge beyond a reasonable doubt.   As the

trial court expressly found, the time frame in which these

events occurred was very narrow, and no other reasonable

hypotheses flowed from the evidence in the record.   Finally, the

evidence in the record further supported a finding that the

combined value of the VCR, Nintendo and game cartridge was $399,

well in excess of the $200 required to support a conviction for

grand larceny. 1


     1
        We assume without deciding that the evidence was
insufficient to support appellant's conviction for taking the
portable stereo. Although the stereo was missing when Morton
and Miller returned home and appellant had the opportunity to
take the stereo when he took the VCR and Nintendo, the evidence
established that Morton's home was routinely left unlocked, and

                                -4-
     For these reasons, we hold that the circumstantial evidence

excluded all reasonable hypotheses of appellant's innocence, and

we affirm his grand larceny conviction.

                                                        Affirmed.




no evidence established when Morton or Miller last saw the
stereo. Nevertheless, as discussed in the text of the opinion,
the evidence of value of the VCR, Nintendo and game cartridge
was sufficient to support appellant's conviction for grand
larceny.


                               -5-
Benton, J., dissenting.


     The resolution of this case is governed by fundamental

principles.   Evidence that tends to prove only that the accused

"had the opportunity to commit the crime" is insufficient to

prove the accused was the criminal agent.       See Lewis v.

Commonwealth, 211 Va. 497, 499, 178 S.E.2d 530, 531 (1971).         The

principle is well established that the accused "is not to be

prejudiced by the inability of the Commonwealth to point out any

other criminal agent, nor is he called upon to vindicate his own

innocence by naming the guilty man."       Thomas v. Commonwealth,

187 Va. 265, 272, 46 S.E.2d 388, 391 (1948).      In this case, as

in every criminal prosecution, "'[i]t is not sufficient that the

evidence create a suspicion of guilt, however strong, or even a

probability of guilt, but must exclude every reasonable

hypothesis save that of guilt.'"       Christian v. Commonwealth, 221

Va. 1078, 1082, 277 S.E.2d 205, 208 (1981) (citation omitted).

     The homeowner's grandson, who lived in the house, testified

that he habitually left the house unlocked, including the back

door, so that "people could come and go as they wanted."       He

also testified that Glen Hines has been his friend for seven

years.

     Aaron Padin testified that he left a nightclub after one

o'clock in the morning and went to the house.      When he arrived,

no one else was there.    He entered through an unlocked door.


                                 -6-
Hines, whom Padin had known for two years, arrived at the house

a half hour later.   The front door was still unlocked when Hines

arrived.   Hines walked in the house, said, "Hello, Hello," and

came into the bedroom where Padin was watching television.

After Hines and Padin talked and discussed "where everybody was

. . . and what [they] had done that night," Hines asked Padin to

walk outside with him to view something.    Padin accompanied

Hines to a car parked at the front of the house.   Hines, Padin,

and a person in Hines' automobile "engaged . . . in a

conversation about what [Padin and his friends] did that night

and all this and [one of the men] asked [Padin] if [he] wanted

to buy a bag of marijuana."   During the discussion, Hines went

inside to use the bathroom.   After Hines was in the house about

"two minutes," Padin returned to the house.   When Padin reached

the front door, he met Hines.   Leaving the house, Hines said

"I'll be right back."   Hines wore pants and a tee-shirt; he was

carrying nothing and had nothing in his hands.

     Padin did not go to the bathroom to confirm whether Hines

had been there.   Padin walked ten to twelve steps to the

bedroom, saw that the light had been shut off, and discovered

the video recorder and electronic game were missing.    Padin

testified that he heard Hines' automobile leave "as soon as [he]

got to the bedroom and cut the light on."

     Later, the homeowner's grandson discovered that a window in

the bedroom was open, a window in another bedroom was open, and

                                -7-
the back door was open.   He also noticed a radio had been

removed from the living room.    Padin had not seen the radio and

could not know whether it was in the house when he first

arrived.

     When, as in this case, a conviction is based on wholly

circumstantial evidence, the circumstances proved "must each be

consistent with guilt and inconsistent with innocence, and . . .

they must concur in pointing to the defendant as the perpetrator

beyond a reasonable doubt."     Cantrell v. Commonwealth, 229 Va.

387, 398, 329 S.E.2d 22, 29 (1985).     "This is not the sort of

circumstantial evidence which forges the unbroken chain

necessary to establish the culpability of an accused and which

is consistent with guilt and inconsistent with innocence."

Lewis, 211 Va. at 499, 178 S.E.2d at 532.     The evidence does not

prove the length of time Padin stood outside and talked with

Hines and his friend before Hines entered the house.    Padin

testified that he was "stooped down talking to the passenger"

and that his view of the house was blocked.    Moreover, it was

very dark outside.   He could not see the front, side, or back of

the house.   Thus, the evidence clearly proved that the house was

unlocked, accessible, and unoccupied for an unknown period of

time while the three men were outside discussing a purchase of

marijuana.   The opportunity existed for any thief to enter the

house through the unlocked back door or an unobserved, open

window and remove the property.

                                  -8-
     This case resembles Lewis, in which the accused was the

only individual known to have been in a house during the time in

which a larceny occurred.    Lewis had easy access to the house

because he kept some of his possessions there.    211 Va. at 498,

178 S.E.2d at 531.   Significantly, and unlike this case, Lewis

had on his person at the time of arrest an amount of money

similar to that which was taken from the house.     Id. at 499, 178

S.E.2d at 531.   The Supreme Court reversed the conviction

because the circumstantial evidence was insufficient to support

a finding of guilt beyond a reasonable doubt.     Id.   Similarly,

in this case, the principal evidence against Hines is testimony

that he was in the house during the time period in which the

crime could have occurred.   No evidence proved, however, that he

ever possessed the items reported stolen.   Additionally, no

evidence proved through which opening the property left the

house.   This case differs from Lewis in that the time involved

in this case apparently was shorter.   This difference, however,

does not distinguish this case such that we should hold

differently because this factor "showed only that the defendant

had the opportunity to commit the crime."   211 Va. at 499, 178

S.E.2d at 531.   Proof of opportunity alone is insufficient to

establish that the accused was the criminal agent.      Id.   See

also Duncan v. Commonwealth, 218 Va. 545, 547, 238 S.E.2d 807,

808 (1977).



                                 -9-
     No evidence proved the radio was in the house when Hines

arrived.    No evidence proved through which opening any of the

property left the house.   It is also undisputed that no evidence

proved that Hines had possession of any of the property.

Moreover, the evidence proved that other houses were in close

proximity to this house.   Thus, no evidence excludes the

hypothesis that the property was removed while Padin was outside

discussing with Hines and another man the purchase of marijuana.

     At best the evidence raised only a suspicion or a

possibility that Hines may have taken the property; however,

those circumstances are insufficient to sustain a conviction.

See Rogers v. Commonwealth, 242 Va. 307, 320, 410 S.E.2d 621,

629 (1991).   "[M]ere opportunity to commit an offense raises

only 'the suspicion that the defendant may have been the guilty

agent; and suspicion is never enough to sustain a conviction.'"

Christian, 221 Va. at 1082, 277 S.E.2d at 208 (citation

omitted).   The record is manifest that the Commonwealth failed

to meet its burden of "prov[ing] every essential element of the

offense beyond a reasonable doubt."      Moore v. Commonwealth, 254

Va. 184, 186, 491 S.E.2d 739, 740 (1997).     Thus, I would reverse

the grand larceny conviction and dismiss the indictment.

     I dissent.




                                - 10 -